Citation Nr: 0527624	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-17 020 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder. 


WITNESS AT HEARINGS ON APPEAL

Veteran  



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served on active duty from December 1972 to March 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the veteran testified at a hearing before the 
Veterans Law Judge, who is making the final determination of 
the claim.  A transcript of the hearing is associated with 
the file.  At the hearing, the veteran submitted additional 
evidence and waived initial consideration of the evidence by 
the RO. 

In September 2005, the Board granted the veteran's motion to 
advance the case on the docket for good cause. 


FINDINGS OF FACT

1. During the veteran's confinement in a county jail from 
September 14, to 19, 1973, he was not absent without leave 
and the circumstances of his confinement did not constitute 
willful misconduct. 

2. In a November 2001 rating decision, the RO reopened the 
claim of service connection for post-traumatic stress 
disorder and then denied the claim on the merits considering 
all the evidence of record. 

3. The additional evidence presented since the November 2001 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for post-traumatic stress disorder. 




CONCLUSIONS OF LAW

1. Willful misconduct is not determinative of the issue of 
service connection for post-traumatic stress disorder.  
38 C.F.R. § 3.1(n) (2005). 

2. The November 2001 rating decision, denying service 
connection for post-traumatic stress disorder, became final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  

3. The evidence presented since the November 2001 rating 
decision is not new and material, and the claim of service 
connection for post-traumatic stress disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

I. Due Process 
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

By letter in March 2002, the RO provided pre-adjudication, 
VCAA notice to the extent that the veteran was informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records, including a medical opinion, or authorize VA 
to obtain the records on his behalf.  After the denial of the 
claim to reopen in March 2002 and the veteran's filing of a 
notice of disagreement, the RO issued a second VCAA notice in 
November 2002, which informed the veteran of the evidence 
necessary to substantiate the claim, namely, new and material 
evidence.  The veteran was also asked to provide any evidence 
he had regarding psychiatric treatment prior to 1987 and any 
evidence pertaining to the alleged stressor. 

Since the notice of the evidence needed to substantiate the 
claim and the notice to provide any evidence that pertained 
to the claim came after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO described above, cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the claim at hearings before the RO 
and the Board.  For these reasons, the veteran has not been 
prejudiced by the partial, late timing of the VCAA notices.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

For the above reasons, no further development is needed to 
ensure VCAA compliance.

II. Line of Duty Determination 
Willful Misconduct: Absent without Leave 

Unlike the rating decisions in November 2001 and earlier in 
September 1997, during the current adjudication of the claim, 
the RO considered whether the veteran's alleged stressor was 
incurred in the line of duty.  In administrative decisions in 
February 2004, the RO determined that during the veteran's 
confinement in a civilian jail, where the alleged stressor to 
support the diagnosis of post-traumatic stress disorder 
(PTSD) had occurred, the veteran was absent without leave, 
constituting willful misconduct and any injury he might have 
sustained was not in the line of duty.  

In June 2004, after challenging the line-of-duty 
determination, the veteran testified on the line-of-duty 
question before the RO's decision review officer.  In a 
December 2004 administrative decision, the decision review 
officer reversed the February 2004 rulings and held that 
during the time the veteran was confined in county jail he 
was not absent without leave. 

As the record shows that the veteran was in a county jail 
from September 14 to 19, 1973, and as the service records do 
not show that the veteran was absent without leave during 
that time, the period of confinement in the county jail 
cannot be considered "not in the line of duty" because the 
veteran was absent without leave.  To this extent, the Board 
finds in favor of veteran. 

Willful Misconduct: Confinement in County Jail 

After the resolving the line-of-duty question in favor of the 
veteran regarding his leave status, the RO revisited the 
question of line of duty in the context of whether the 
confinement, itself, was willful misconduct.  In a March 2005 
administrative decision, the RO determined that the actual 
confinement in jail was due to the veteran's willful 
misconduct and any injury he might have suffered was not in 
the line of duty.  

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for 
disability resulting from personal injury suffered in line of 
duty unless the injury was a result of the person's own 
willful misconduct.  A finding of willful misconduct negates 
the "line-of-duty" presumption.  To deny a claim solely on 
the basis of willful misconduct, the preponderance of the 
evidence must establish the willful misconduct.  Forshey v. 
West, 12 Vet.App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3rd 1335 (Fed. Cir. 2002), and cert. denied, 
537 U.S. 823 (2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n).  Proximate 
cause is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey supra at 73-75. 

The veteran asserts that he was stabbed while in county jail, 
which was the stressor for PTSD.  The record shows that the 
veteran was in a county jail for about five days in September 
1973.  At the time, he was not absent without leave from the 
service and he was not arrested for a crime, rather he was 
being held in "safekeeping" until he could be returned to 
military control.  The record fails to establish an 
intentional wrongdoing on the veteran's part to elevate the 
period of confinement, alone, as willful misconduct.  In 
addition, the confinement, itself, is too attenuated as a 
cause to be considered the proximate cause of the veteran's 
alleged injury.  For this reason, the confinement, itself, 
does not constitute willful misconduct. 

In light of the above, the line-of-duty presumption has not 
been rebutted. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background 

The claim of service connection for PTSD was previously 
denied on the merits in a November 2001 rating decision on 
grounds that the evidence did not corroborate the veteran's 
account of the stressor incident, that is, the stabbing in 
jail, to support the diagnosis of PTSD.  After the veteran 
was notified of the decision and of his appellate rights, he 
did not appeal the decision and the November 2001 rating 
decision became final.  38 U.S.C.A. § 7105.

A summary of the evidence previously considered follows. 

Evidence Previously Considered 

The service medical records, including the reports of 
entrance and separation examinations, do not document a 
psychiatric illness.  On separation examination, while the 
veteran did give a history of depression, excessive worry, 
and nervous trouble, the psychiatric evaluation was normal.  
An appendectomy scar was noted on entrance and separation 
examinations. 

Service records show that the veteran had lost time from June 
1 to 9, 1973, from August 12, 1973, to September 10, 1973, 
and from September 24, 1973, to October 19, 1973. 

After service, private medical records, dated in January 
1986, disclose that on evaluation of a back injury, the 
pertinent finding was a normal abdomen without masses.  

Private medical records disclose that in March 1987 the 
veteran was evaluated for a mental disorder.  There was no 
history of previous psychiatric treatment or hospitalization.  
The diagnostic impression was adjustment disorder with 
depressed mood, which was associated with progressive 
problems following a back injury in 1984.  In an earlier 
evaluation in January 1987, the impression was chronic pain 
syndrome complicated by stress, which was attributed to 
financial problems and anger over the handling of his back 
injury by the insurance company and doctors. 

On VA examination in November 1992, the veteran complained of 
anxiety about his health and about his family.  The 
impression was anxiety and depression.  

VA and private medical records document diagnoses of anxiety 
disorder (April 1993) and anxiety attacks (August 1996). 

On VA evaluation in March 1996, the veteran described several 
stressors in his life, relating to his and his son's health 
and other personal issues.  Based on the veteran's account of 
personal history, family background, and current symptoms, 
the examiner stated that the veteran may be suffering from 
PTSD. 

VA Mental Health Clinic records disclose that in February 
1997 history included a borderline personality disorder, 
anxiety, and depression. 

In a February 1997 statement, in support of his original 
claim for PTSD, the veteran stated that in the fall of 1973 
he was kept in a civilian jail because of a problem with his 
leave status.  During this time, he described an incident, 
when he tripped over a man, who was sitting on the stairs, 
and the man stabbed him in the belly button, but he did not 
report it because the attacker threaten him. 

On VA examination in May 1997, there was a surgical scar 
coming out of the navel due to a laparoscopy and removal of 
the gallbladder in February 1993. 

In a September 1997 rating decision, the RO denied service 
connection for PTSD because there was no clear diagnosis of 
PTSD and no credible supporting evidence of an in-service 
stressor.  After the veteran was notified of the decision and 
of his appellate rights, he did not appeal the decision and 
the February 1997 rating decision became final.  38 U.S.C.A. 
§ 7105.

In December 2000, the veteran applied to reopen the claim of 
service connection for PTSD, referring again to the stabbing 
incident while he was jailed.  This claim was adjudicated in 
the November 2001 rating decision, referred to above. 

The evidence considered by the RO included VA records, dated 
in 2000, documenting a diagnosis of PTSD from childhood 
abuse, which was exacerbated by the stabbing during service.  
In addition to the stab wound, the veteran described another 
incident when he was forced to watch a man being beaten by a 
group of inmates.  The records also show ongoing therapy for 
PTSD. 

The records of A.N.P., MD, dated in 2000, disclose a history 
of PTSD. 

In a June 2001 statement, the veteran stated that there was 
no witness to the stabbing incident and that the gallbladder 
surgery in 1993 fixed the old stab wound. 

Current Claim to Reopen 

In January 2002, the veteran filed his current application to 
reopen the claim of service connection for PTSD.  A claim may 
be reopened by submitting new and material evidence. 
38 U.S.C.A. § 5108. 



New and Material Evidence

"New and material" evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Analysis

The additional evidence presented since the November 2001 
rating decision consists of the following documents. 

Records of private physicians dated in October 1990 and in 
October 1991, document an umbilical or abdominal hernia.  
Records of private hospital disclose that in January 1993 the 
veteran was evaluated for abdominal pain.  There was no 
history of an abdominal stabbing.  An incidental finding was 
a 1-cm. umbilical hernia.  Treatment included a laparoscopic 
cholecystectomy.  The evidence of a laparoscopic 
cholecystectomy is cumulative of evidence previously 
considered as it was reported on VA examination in 1997.  The 
findings of an abdominal or umbilical hernia are new, but not 
material because the findings do not relate to the 
unestablished fact necessary to substantiate the claim, 
namely, credible supporting evidence that the claimed in-
service stressor occurred. 

In a December 2001 statement, A.N.P., MD., stated that the 
location of the umbilical hernia corresponded to the wound 
described by the veteran, when he was attacked by a group of 
prisoners, who stabbed him with a nail file.  Again while the 
statement is new, it is not material because the only 
evidence of the stressor, that is, the stabbing, is the 
testimony and statements of the veteran and the veteran's own 
testimony and statements, standing alone, are insufficient to 
establish the occurrence of a non-combated related stressor.  
Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).  The 
physician's statement, which necessarily relies on history 
provided by the veteran, amounts to after-the-fact medical 
nexus evidence that does not relate to the unestablished fact 
necessary to substantiate the claim, namely, credible 
supporting evidence that the claimed in-service stressor 
occurred, the absence of which has been the basis for the 
previous denial of the claim.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996). 

In a May 2002 statement, the veteran stated the time he spent 
in jail was also a stressor.  As the diagnosis of PTSD has 
been associated with the claimed stabbing incident and as 
there is no medical evidence linking the claimed stressor to 
the diagnosis of PTSD, the evidence is not new and material. 

Copies of service personnel records disclose that in November 
1973 the veteran was interviewed in conjunction with 
proceedings for an administrative discharge.  The veteran did 
not refer to a stabbing although his periods of absence from 
duty were discussed.  This evidence opposes rather than 
supports the claim. 

VA records, dated from 2001 to 2005, document ongoing therapy 
for PTSD.  The evidence is cumulative of evidence previously 
considered as treatment for PTSD by VA began in 2000.  

In June 2004 and June 2005, the veteran testified about the 
stabbing incident wound and the willful misconduct issue.  As 
discussed above, the line-of-duty issue is resolved in the 
veteran's favor.  As for the stressor testimony, the evidence 
is cumulative of the veteran's previous statements and is not 
new and material. 

At the hearing in June 2005, the veteran submitted copies of 
service records and a police report, which pertain to the 
issue of willful misconduct that has been resolved in favor 
of the veteran. 

In a statement, received in June 2005, the veteran's ex-wife 
stated that in 1974 after they met, the veteran told her 
about the stabbing incident and he showed her where he was 
stabbed.  She stated that the veteran's account had not 
changed over 30 years.  Since the statement relies on history 
provided by the veteran, which has been previously rejected, 
the evidence by itself or when considered with previous 
evidence of record does not raise a reasonable possibility of 
substantiating the claim.  The presumption of credibility 
does not arise in a situation where the claimant's reported 
history has already been rejected by VA in prior decisions. 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)

For the above reasons, the additional evidence by itself or 
when considered in conjunction with the evidence previously 
of record does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD. 


ORDER

As new and material evidence not been presented, the claim of 
service connection for PTSD is not reopened. 



____________________________________________
	M. SABULSKY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


